USCA4 Appeal: 21-1025      Doc: 25        Filed: 12/29/2021    Pg: 1 of 15




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-1025


        CATHY MARIE BRENTZEL, Individually and as Personal Representative of
        Robert C. Hacker, Deceased,

                            Plaintiff - Appellant,

                     and

        ESTATE OF ROBERT C. HACKER,

                            Plaintiff,

                     v.

        FAIRFAX TRANSFER AND STORAGE, INC.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T.S. Ellis, III, Senior District Judge. (1:20-cv-01076-TSE-MSN)


        Submitted: November 30, 2021                              Decided: December 29, 2021


        Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.
USCA4 Appeal: 21-1025      Doc: 25         Filed: 12/29/2021    Pg: 2 of 15




        James R. Tate, TATE BYWATER, Vienna, Virginia, for Appellant. ROBERT E. WORST,
        KALBAUGH, PFUND & MESSERSMITH, P.C., Fairfax, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1025      Doc: 25         Filed: 12/29/2021     Pg: 3 of 15




        PER CURIAM:

               Cathy Marie Brentzel appeals from the district court’s order granting Fairfax

        Transfer and Storage’s (“FTS”) motion to dismiss her complaint. On appeal, she asserts

        that the district court erred in considering documents extraneous to the motion to dismiss,

        erroneously found that the complaint was time-barred, and wrongly determined that

        Brentzel’s state law conversion claim was preempted by the Carmack Amendment to the

        Interstate Commerce Act, 49 U.S.C. § 14706. While we dismiss the appeal as to the Estate

        of Robert C. Hacker, we affirm the district court’s order dismissing the complaint.

                                                    I.

               Brentzel in both her individual capacity and as personal representative of her

        deceased husband, Robert C. Hacker, sued FTS, alleging two counts related to the loss of

        household goods transported from a Virginia residence to a Washington, D.C. residence,

        and a third count for alleged theft of money and a ring from the D.C. residence during

        delivery of the transported household goods. Specifically, Brentzel alleged that she

        contracted with FTS to move their property from Brentzel’s Virginia residence to her

        residence in Washington, D.C.

               With respect to the move, Brentzel “was assisted in the moving project by members

        of her household staff, including one David Lamonde.” (J.A. 8). Lamonde “was assigned

        by plaintiff Brentzel to oversee the arrangements with the moving company and supervise

        the physical execution of the actual move.” (J.A. 8). Brentzel alleged that FTS was aware

        that “Lamonde’s role was limited to that of an agent only.” (J.A. 8). “Lamonde’s authority

        was strictly limited to executing the moving arrangements in accordance with [her]

                                                    3
USCA4 Appeal: 21-1025        Doc: 25        Filed: 12/29/2021     Pg: 4 of 15




        instructions.” (J.A. 8). “Lamonde’s limited authority included instructions from plaintiff

        Brentzel to (1) commence the move on or about June 15, 2015, and (2) move all of the

        contents of the Virginia residence directly to the DC Main Residence in a single move

        without interim stops.” (J.A. 8).

               Brentzel asserted that Lamonde’s authority did not include the ability “to modify or

        waive any legal rights of plaintiff Brentzel under the contract of carriage and/or bills of

        lading.” In addition, Brentzel alleged that FTS “was or should have been aware of

        Lamonde’s authority,” as well as her instructions to Lamonde. (J.A. 8). “Brentzel and her

        family members vacated the Virginia residence” at Lamonde’s request in order to

        “facilitate the move.” (J.A. 8-9). Brentzel was, thus, out of town and not available “to

        personally supervise Fairfax Transfer’s packing and moving activities.” (J.A. 9). FTS was

        allegedly aware of this.

               According to Brentzel, FTS’s “documents” revealed that FTS first arrived on

        June 22, 2015. (J.A. 10). The “documentation” “reflect[ed] that some or all of the

        household goods . . . were not moved directly to the DC Main Residence, but rather to a

        transit storage facility under the exclusive control of Fairfax Transfer.” (J.A. 10). Brentzel

        alleged that FTS completed its deliveries in January 2016. However, Brentzel further

        asserted that FTS failed to deliver approximately one-third of the goods. Finally, Brentzel

        alleged that an employee of FTS stole $10,000 in cash and a diamond ring from her D.C.

        home. The cash and ring “were not part of contents being moved from Virginia to DC, and

        instead were a part of the contents of the DC Main Residence, since before the move

        began.” (J.A. 17).

                                                      4
USCA4 Appeal: 21-1025      Doc: 25         Filed: 12/29/2021     Pg: 5 of 15




               Based on these allegations, Count 1 sought compensatory damages under the

        Carmack Amendment; Count 2 alleged vicarious liability for conversion of the items never

        delivered; and Count 3 sought damages under a state law claim for “conversion by a

        larceny” regarding the ring and cash. FTS moved to dismiss, attaching the bills of lading

        and alleging that such documents were integral to Brentzel’s claims. The bills of lading

        contain a condition precedent to recovery, requiring a written claim within nine months.

               The district court granted FTS’s motion to dismiss, ruling that the bills of lading

        were properly considered and that they rendered Brentzel’s claim untimely. The court also

        found that Lamonde had apparent and actual authority to sign the bills of lading. The court

        concluded that Brentzel’s conversion claim in Count 2 was preempted by the Carmack

        Amendment. Finally, the court declined to exercise pendent jurisdiction over Count 3 and

        dismissed it without prejudice.

                                                    II.

               We review a dismissal for failure to state a claim de novo. Mylan Labs, Inc. v.

        Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). Dismissal under Rule 12(b)(6) is inappropriate

        unless it appears beyond doubt that the plaintiff cannot prove any set of facts to support

        her allegations. Revene v. Charles County Comm’rs, 882 F.2d 870, 872 (4th Cir. 1989).

        Ordinarily, a court may not consider any documents that are outside of the complaint, or

        not expressly incorporated therein, unless the motion is converted into one for summary

        judgment. Alternative Energy, Inc. v. St. Paul Fire and Marine Ins. Co., 267 F.3d 30, 33

        (1st Cir. 2001).



                                                    5
USCA4 Appeal: 21-1025       Doc: 25          Filed: 12/29/2021      Pg: 6 of 15




               However, a court may consider documents sufficiently referred to in the complaint

        or central to the plaintiff’s claim when the authenticity is not disputed. Id.; see also

        Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999) (permitting consideration of

        extraneous material if such materials are “integral to and explicitly relied on in the

        complaint”). Mere quotation or reference to documents is not enough to incorporate those

        documents into the complaint. See Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166

        (4th Cir. 2016). Instead, for the document to be considered, the plaintiff's claims must turn

        on, or otherwise be based on, the contents of the document. Id. Short of that, a document

        is not integral to the complaint and should not be considered. Id.

               Brentzel contends first that the district court’s review of the bills of lading was

        improper as the bills were not essential or integral to her claims. Brentzel asserts that her

        references to bills of lading in the complaint were generic and made in passing. She further

        argues that her claims are based on the Carmack Amendment, not the bills of lading.

               The Carmack Amendment “creates a national scheme of carrier liability for goods

        damaged or lost during interstate shipment under a valid bill of lading.” 5K Logistics,

        Inc. v. Daily Express, Inc., 659 F.3d 331, 335 (4th Cir. 2011) (citation and internal

        quotation marks omitted). The statute requires the initial carrier to issue a bill of lading or

        receipt for property it transports and states that a carrier is liable to the “person entitled to

        recover” under the bill of lading “for the actual loss or injury to the property” caused by

        the initial carrier or any subsequent carrier to which the property is delivered. 49 U.S.C.

        § 11706(a); CNA Ins. Co. v. Hyundai Merchant Marine Co, 747 F.3d 339, 355 (6th Cir.

        2014). While the Carmack Amendment specifies that “[f]ailure to issue a receipt or bill of

                                                       6
USCA4 Appeal: 21-1025       Doc: 25          Filed: 12/29/2021      Pg: 7 of 15




        lading does not affect the liability of a rail carrier,” 49 U.S.C. § 11706(a), the forming of a

        contract via a bill of lading is “typically anticipated.” CNA Ins., 747 F.3d at 355; see also

        Smallwood v. Allied Van Lines, Inc., 660 F.3d 1115, 1121 n.5 (noting that the Carmack

        Amendment requires a receiving carrier to issue a bill of lading).

               Thus, a claim under the Carmack Amendment governs situations where a bill of

        lading or a receipt is required. While a carrier cannot avoid liability by failing to issue the

        required bill of lading or receipt, in such a case the shipping contract is nonetheless implied.

        See CNA Ins., 747 F.3d at 355 (noting that there will be either an actual contract, such as

        in a bill of lading, or a constructive contract based on the Carmack Amendment).

        Moreover, the Amendment recognizes that the parties can limit liability, including the time

        period for bringing suit, in a bill of lading in accordance with the statute. 49 U.S.C.

        § 11706(e).

               Accordingly, a claim based on the Carmack Amendment involves a contractual

        relationship, and an actual, physical document (bills of lading or receipt) is required to be

        issued by the carrier. In district court, Brentzel did not dispute that the bills of lading were

        issued to her by FTS upon receipt of her property. She challenged the authority of

        Lamonde to sign the bills but not their existence or relevance to the contractual relationship

        between the parties. Because the statute on which her claim is based required a receipt or

        bill of lading to be issued and explicitly recognized that the document could limit liability

        in certain instances, the bills of lading or other receipts (or lack thereof) would be necessary

        to determine the scope of liability and the details of the agreement between the parties.

        While it is true that Brentzel could have instituted her claim even if no bill of lading was

                                                       7
USCA4 Appeal: 21-1025         Doc: 25         Filed: 12/29/2021      Pg: 8 of 15




        issued, Brentzel makes no argument, either below or on appeal, that FTS failed to issue a

        bill of lading. Accordingly, we find that the district court correctly found that the bills of

        lading were integral to Brentzel’s claims.

               Next, Brentzel contends that there is a question as to whether the bills of lading are

        authentic. In district court, Brentzel challenged the authenticity of the bills because they

        were allegedly signed by a career criminal acting as an unauthorized agent. However, this

        argument does not actually challenge the authenticity of the documents themselves; that is,

        this argument does not dispute that the bills of lading existed in the form proffered by FTS

        and were signed by Lamonde. Instead, Brentzel’s district court argument went to the issue

        of whether Lamonde was authorized to sign the bills, which will be discussed below, but

        does not affect the authenticity or admissibility of the bills of lading for consideration on a

        motion to dismiss.

               Moreover, on appeal, while Brentzel briefly restates her authenticity argument, she

        also, for the first time, avers that there was no evidence that Lamonde actually signed the

        bills of lading. 1 In her reply brief, Brentzel raises even more claims, contending that

        Brentzel’s counsel (and perhaps Brentzel and, even, Lamonde) were not aware of the

        relevant language on the back of the bills of lading until the motion to dismiss was filed in

        district court. Brentzel also questions whether Lamonde ever saw or understood the back

        of the forms. Brentzel even surmises that the back of the bills of lading attached to the

        motion to dismiss may not have been on the back of the documents signed by Lamonde.


               1
                   In fact, in district court, Brentzel admitted that Lamonde signed the bills.

                                                        8
USCA4 Appeal: 21-1025        Doc: 25        Filed: 12/29/2021     Pg: 9 of 15




               However, below, Brentzel did not dispute that the bills of lading proffered by FTS

        with its motion to dismiss were complete and were presented to and signed by Lamonde.

        Claims raised for the first time on appeal generally will not be considered, absent

        exceptional circumstances of plain error or a fundamental miscarriage of justice. Muth v.

        United States, 1 F.3d 246, 250 (4th Cir. 1993); First Virginia Banks, Inc. v. BP Exploration

        & Oil, Inc., 206 F.3d 404, 407 n.1 (4th Cir. 2000) (declining to consider issues raised for

        first time on appeal). Moreover, Brentzel avers that, when she filed the complaint, she

        possessed copies of the bills of lading that did not include the back of the FTS form, where

        the time limitations were listed. Thus, Brentzel would have been able to raise her current

        authenticity claim in district court. Instead, Brentzel conceded the authenticity of the

        documents, and thus, her allegations to the contrary are untimely raised. As such, given

        that the bills of lading were integral to Brentzel’s claims and that there was no timely

        objection to their authenticity, the district court properly considered the bills during the

        motion to dismiss.

                                                     II.

               Brentzel next asserts that the district court erred in determining that the complaint

        admitted (or inferred) that Lamonde had actual and/or apparent authority to sign the bills

        of lading. Brentzel points to allegations in the complaint that “Lamonde’s authority was

        strictly limited to executing the moving arrangements in accordance with his instructions;

        and included no authority to modify or waive any legal rights of plaintiff Brentzel under

        the contract of carriage and/or bills of lading.” (J.A. 8). The complaint further alleged that

        FTS “was or should have been aware of the limitations on Lamonde’s authority.” (J.A. 8).

                                                      9
USCA4 Appeal: 21-1025      Doc: 25         Filed: 12/29/2021      Pg: 10 of 15




               While the district court did not explicitly address these allegations, the court noted

        that conclusory allegations need not be accepted as true when considering a motion to

        dismiss. Brentzel avers that these allegations are detailed and should not have been

        disregarded.   However, we find that these statements are, indeed, conclusory.          The

        complaint does not allege how, when, or where Brentzel and Lamonde agreed to the agency

        relationship and its limitations and fails to provide the contours of this agreement, except

        in general terms. While Brentzel alleges that the agency was “strictly limited,” she did not

        aver whether there was an employment/agency contract (whether oral or written), whether

        she had specific discussions with Lamonde about signing moving-related documents, or

        what sort of discretion Lamonde was permitted in order to execute the move. Importantly,

        accepting Brentzel’s interpretation of her complaint, she alleged an unworkable agreement

        with Lamonde, whereby she gave him authority to commence, oversee, and execute the

        move but forbade him from signing the necessary documentation. Such an interpretation

        is implausible and does not prevent dismissal of the motion. See Bing v. Brivo Sys., LLC,

        959 F.3d 605, 618 (4th Cir. 2020) (noting that complaint’s factual allegations must state a

        plausible claim and not require speculation to “fill in the gaps”), cert. denied, 141 S. Ct.

        1376 (2021).

               In addition, even assuming that the agency relationship was structured in this

        implausible manner, the complaint is silent as to how, when, or where FTS was made aware

        of these allegedly strict limitations. See Ashcroft v. Iqbal, 556 U.S. 662, 680-81 (2009)

        (holding that allegations that petitioners “knew of, condoned, and willfully and maliciously

        agreed to subject [him] to harsh conditions of confinement” were conclusory and not

                                                     10
USCA4 Appeal: 21-1025       Doc: 25         Filed: 12/29/2021       Pg: 11 of 15




        entitled to be assumed true). Brentzel would have known the details of her interactions

        with Lamonde and FTS, and she could easily have amended her complaint to include

        them. 2 See Penalbert-Rosa v. Fortuno-Burset, 631 F.3d 592, 595-96 (1st Cir. 2011)

        (noting that Iqbal does not create a “mechanical rule” but recognizing that a motion to

        dismiss “can be countered by plaintiff’s supplying of the missing detail”). As such, the

        district court did not err in finding certain allegations in the complaint lacked the necessary

        specificity to require a presumption that they were true.

               Brentzel next asserts that an agency relationship is one of fact and not law and

        should not have been decided on a motion to dismiss. However, the district court properly

        relied on Brentzel’s allegations in the complaint that Lamonde had the authority to “oversee

        the arrangements with the moving company and supervise the physical execution of the

        actual move.” (J.A. 8). The complaint also provided that Brentzel was not present for the

        move, that Lamonde would be supervising the packing and moving activities, and that FTS

        was aware of this. (J.A. 8-9). While Brentzel conclusorily alleged that FTS was aware

        that Lamonde was under strict instructions not to modify or waive any of Brentzel’s legal

        rights, as discussed above, this conclusory allegation need not be presumed true. Further,

        Brentzel failed to allege any facts explaining how Lamonde was to execute and supervise

        the move without the authority to sign the required documents. Accordingly, because the

        complaint’s allegations that were contrary to the district court’s ruling were not entitled to


               2
                 If Brentzel had factual support for her conclusory allegations, she could have filed
        an amended complaint as a matter of course after receiving the motion to dismiss. Fed. R.
        Civ. P. 15(a)(1).

                                                      11
USCA4 Appeal: 21-1025      Doc: 25          Filed: 12/29/2021     Pg: 12 of 15




        a presumption of truth, the contours of the agency relationship did not require any factual

        findings. Instead, the complaint’s allegations that Lamonde was tasked with overseeing

        and executing the move, absent any other detailed allegations, included the logical

        conclusion that Lamonde had actual authority to sign a bill of lading. 3

               Brentzel next contends that Lamonde’s deviations (or Lamonde’s acquiescence to

        FTS’s deviations) from the agreed-upon moving arrangements placed FTS on notice that

        it should inquire further prior to permitting Lamonde to sign the bills of lading. An agent’s

        actions bind a principal when the principal causes a third party, “in good faith and in the

        exercise of reasonable prudence, to rely on the agent’s authority.” Auvil v. Grafton Homes,

        Inc., 92 F.3d 226, 230 (4th Cir. 1996). Brentzel provides no facts from which to infer that

        FTS should not have relied on Lamonde’s apparent authority. While Brentzel avers that

        Lamonde exceeded his authority even before signing the bills of lading, the complaint fails

        to allege how or when FTS became aware of this aside from the repeated allegations that

        it knew or should have known. Moreover, the complaint affirmatively alleged that

        Lamonde was tasked with execution of the move in Brentzel’s absence and that FTS was

        aware of this fact, allegations that contradict the conclusion that Lamonde was without any

        discretionary authority to make decisions or sign documents required for the execution of

        the move.




               3
                 While Brentzel avers that the existence of a bill of lading is not an element of her
        cause of action, she does not dispute that bills of lading (or receipts) are typical in moving
        situations and, in fact, required under the Carmack Amendment.

                                                     12
USCA4 Appeal: 21-1025       Doc: 25         Filed: 12/29/2021     Pg: 13 of 15




               Thus, the district court correctly considered the motion to dismiss and properly

        granted the motion to dismiss the Carmack Amendment claim as untimely. While Brentzel

        argues that this result is not consistent with the substantive policies underlying the Carmack

        Amendment and required formalistic application of Rule 12(b)(6), we find that instead the

        district court merely accepted the facts as alleged in the complaint and disregarded the

        conclusory statements.     As discussed above, Brentzel was free to file an amended

        complaint providing further factual support and details, and thus, it was Brentzel’s decision

        to stand on her conclusory complaint, rather than a miscarriage of justice or undermining

        of policy, that caused the dismissal of her suit.

                                                     III.

               Finally, Brentzel contends that the district court incorrectly found that her state law

        conversion claim seeking damages for the harm to and destruction of her property shipped

        by FTS was preempted by the Carmack Amendment. While recognizing that the Carmack

        Amendment generally preempts state law causes of action for goods lost or damaged in

        transit, Brentzel argues that FTS’s actions were so extreme that they constituted an

        abandonment of the “contract of carriage” and were criminal in nature. Brentzel contends

        that the extreme nature of FTS’s alleged actions removed the claim from Carmack

        Amendment preemption.

               The Amendment's preemptive force is exceedingly broad and embraces “all losses

        resulting from any failure to discharge a carrier's duty as to any part of the agreed

        transportation.” Ga., Fla. & Ala. Ry. v. Blish Milling Co., 241 U.S. 190, 196 (1916). The

        Carmack Amendment “preempts all state or common law remedies available to a shipper

                                                      13
USCA4 Appeal: 21-1025      Doc: 25         Filed: 12/29/2021      Pg: 14 of 15




        against a carrier for loss or damage to interstate shipments.” N. Am. Van Lines, Inc. v.

        Pinkerton Sec. Sys., Inc., 89 F.3d 452, 456 (7th Cir. 1996). Specifically, state law

        conversion claims are preempted. See Am. Ry. Express Co. v. Levee, 263 U.S. 19, 21

        (1923); see also Certain Underwriters at Interest at Lloyds of London v. UPS, 762 F.3d

        332, 336 & n.3 (3d Cir. 2014) (citing cases from numerous circuits finding state contract,

        fraud, and conversion claims to be preempted).

               Brentzel provides no support for an exception to preemption for state law claims

        alleging theft or other criminal conduct resulting in damage or destruction to property

        during shipping. 4 To the contrary, the Third Circuit has specifically found that even state

        law claims based on “intentional conduct or conduct in the nature of theft” are preempted.

        Certain Underwriters, 762 F.3d at 337-38. Thus, we find that the district court correctly

        found that Brentzel’s state law claim for damage to and theft of her property during

        shipping was preempted by the Carmack Amendment.

               Accordingly, we affirm the district court’s judgment. Brentzel has filed a motion to

        amend the case caption to include the Estate of Robert C. Hacker. However, because the

        Estate has not filed the necessary documentation to participate in the appeal, we deny the

        motion and grant FTS’s motion to dismiss the Estate’s appeal. We dispense with oral



               4
                 Instead, Brentzel relies on cases finding that claims seeking damages for injuries
        separate from the damage or destruction of property are not preempted by the Carmack
        Amendment. See, e.g., Gordon v. United Van Lines, Inc., 130 F.3d 282, 288 (7th Cir. 1997)
        (finding claim for intentional infliction of emotional distress related to the destruction of
        property not preempted although “a claim for damages to the shippers’ goods” would be
        preempted).

                                                     14
USCA4 Appeal: 21-1025      Doc: 25        Filed: 12/29/2021     Pg: 15 of 15




        argument because the facts and legal contentions are adequately presented in the materials

        before the court and argument would not aid the decisional process.



                                                                           AFFIRMED IN PART;
                                                                           DISMISSED IN PART




                                                   15